Exhibit 10.1
 
UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION




In re:
 
Chapter 11
     
BIOVEST INTERNATIONAL, INC.,
 
Case No. 8:13-bk-02892-KRM
                     Debtor.       /  

 
AGREED ORDER RESOLVING RESPONSE AND LIMITED OBJECTION BY THE OFFICIAL COMMITTEE
OF UNSECURED CREDITORS TO FIRST
MODIFICATION TO FIRST AMENDED PLAN OF REORGANIZATION
 
THIS CASE came on for hearing before the Court on July 8, 2013, at 10:00 a.m.
(the “Hearing”), to consider the Response and Limited Objection by the Official
Committee of Unsecured Creditors to First Modification to First Amended Plan of
Reorganization [Doc. No. 388] (the “Committee Response”).  The Committee
Response sets forth an objection to certain provisions in new Article 9.11 to
the First Amended Plan (as defined below) contained in the First Modification to
First Amended Plan of Reorganization of Biovest International, Inc. under
Chapter 11 of Title 11, United States Code, dated as of June 10, 2013 [Doc. No.
344]. At the Hearing, counsel  to the Debtor,  the Official Committee of
Unsecured Creditors (the “Committee”), and Corps Real, LLC and the Laurus/Valens
Entities (the “Senior Secured Lenders”) announced that an agreement had been
reached resolving the Committee Response and providing for a further
modification of Article 9.11 to the First Amended Plan. In addition, as a result
of that agreement, counsel to the Committee announced on the record that the
Committee would immediately withdraw the Motion of Official Committee of
Unsecured Creditors to Reconsider Entry of Order Confirming First Amended Plan
of Reorganization [Doc. No. 397]. The Court, having reviewed and considered the
Committee Response and having heard the arguments of counsel at the Hearing, and
for the reasons stated orally and recorded in open court, which shall constitute
the decision of the Court, it is


 
 

--------------------------------------------------------------------------------

 
 
ORDERED:

 
1.         The Committee Response is resolved as set forth below in this Order.

 
2.         A new Article 9.11 shall be added to the First Amended Plan of
Reorganization of Biovest International, Inc. under Chapter 11 of Title 11,
United States Code, dated as of April 18, 2013 [Doc. No. 189-1] (the “First
Amended Plan”) as follows:
 
            “9.11    Certain Restrictions on Stock Transfers. Following the
Effective Date, the Plan Shares (and any shares of Reorganized Biovest Common
Stock issuable pursuant to the New Stock Options) issued under the Plan may not
be sold, transferred, assigned, disposed of or otherwise traded by any recipient
thereof until four (4) months following the closing of a public offering or
other capital, debt or equity raise (the “Lock-Up Restriction”); provided,
however, that (i) in the event that Reorganized Biovest has not engaged an
underwriter or investment banking firm by December 31, 2013, then the Lock-Up
Restriction shall expire on January 1, 2014, (ii) in all events, the Lock-Up
Restriction shall expire on April 30, 2014, and (iii) for purposes of
this Article 9.11 and the Lock-Up Restriction, any loans made by the Senior
Secured Lenders to Reorganized Biovest pursuant to Article 8.20 of the Plan
shall (a) be solely debt financing, shall not have any equity component, and
Article 8.20 of the Plan shall be modified accordingly, and (b) not be deemed to
be a public offering or other capital or equity raise. Notwithstanding anything
herein to the contrary, the Lock-Up Period for the Senior Secured Lenders shall
not be less than sixty (60) days after the Lock-Up Restrictions with respect to
the Class 8 Plan Shares.   All stock certificates evidencing shares of
Reorganized Biovest Common Stock issued under the Plan shall contain a legend
thereon setting forth the foregoing provisions, and the transfer agent for the
Reorganized Biovest Common Stock shall be instructed to comply with the
provisions of this Article 9.11 with respect to any proposed transfer of shares
of Reorganized Biovest Common Stock.”
 
 
DONE and ORDERED in Chambers at Tampa, Florida, on July 9                      ,
2013.

  [maysig.jpg]  
K. Rodney May
United States Bankruptcy Judge

 
 
Charles A. Postler, Esq. is directed to serve a copy of this Order on interested
parties and file a proof of service within 3 days of entry of this Order.

 
2


--------------------------------------------------------------------------------